--------------------------------------------------------------------------------

Exhibit 10.1

SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT
PURCHASE AGREEMENT

This SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the
"Agreement") is made and entered into as of the 7th day of August, 2009 between
Sino Green Land Corporation, a corporation organized and existing under the laws
of the State of Nevada (the “Company”) and the investors whose names are set
forth on Schedule A attached hereto (the “Investors”).

RECITALS

WHEREAS, the Investors desire to purchase from the Company and the Company
desires to issue and sell to the Investor, upon the terms and subject to the
conditions of this Agreement, the number of shares of Series A Convertible
Preferred Stock of the Company (the “Preferred Shares”), par value $0.001 per
share, convertible into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”) set forth on Schedule A at a purchase price of
$1.00 per Preferred Share, for an aggregate purchase price of One Million
Dollars ($1,000,000.00) (the “Purchase Price”). The designation, rights,
preferences and other terms and provisions of the Preferred Shares are set forth
in the Certificate of Designation, Rights and Preferences of the Series A
Convertible Preferred Stock attached hereto as Exhibit A (the “Certificate of
Designation”).

WHEREAS, the Company desires to issue to the Investors, upon the terms and
subject to the conditions of this Agreement, Series A Warrants, in substantially
the form attached hereto as Exhibit B and Series B Warrants, in substantially
the form attached hereto as Exhibit C (collectively, the “Warrants”), to
purchase an aggregate of 20,000,000 shares of Common Stock based on a full
subscription of the Purchase Price distributed pro-rata between the Investor in
Schedule A based on subscription percentages. The Warrants shall expire five (5)
years following the Closing Date (as defined below) and shall have an exercise
price per share equal to the Exercise Price (as defined in the Warrants).

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.1

Certain Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):

--------------------------------------------------------------------------------

1.1.1

“1933 Act” means the Securities Act of 1933, as amended.

1.1.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.

1.1.3

 “Affiliate” means a Person or Persons directly or indirectly, through one or
more intermediaries, controlling, controlled by or under common control with the
Person(s) in question.

1.1.4

“Articles” means the Articles of Incorporation of the Company, as the same may
be amended from time to time.

1.1.5

“Conversion Price” means $0.088 per share, subject to any adjustments set forth
herein.

1.1.6

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the Preferred Shares and the shares of Common Stock issuable
upon exercise of the Warrants.

1.1.7

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder or convertible
securities, options or warrants issued and outstanding on the date of this
Agreement, and (c) securities issued pursuant to acquisitions or strategic
transactions, provided any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

1.1.8

“Material Adverse Effect” shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and Affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or to perform its obligations
under any other material agreement.

1.1.9

“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

1.1.10

“SEC” means the Securities and Exchange Commission. 

 

1.1.11

“SEC Documents” shall mean the Company's most recent Form 10-K, all Forms 10-Q
or Forms 8-K filed thereafter, and the Proxy Statement for its latest fiscal
year.

2

--------------------------------------------------------------------------------

1.1.12

“Securities” shall mean collectively the Preferred Shares, the Option Shares,
the Warrants and the Conversion Shares.

1.1.13

“Subsequent Financing” shall mean any offer and sale of Preferred Shares or debt
that is initially convertible into shares of Common Stock or otherwise senior or
superior to the Preferred Shares.

1.1.14

“Transaction Documents” shall mean this Agreement, all Schedules and Exhibits
attached hereto and all other documents and instruments to be executed and
delivered by the parties in order to consummate the transactions contemplated
hereby, including, but not limited to the documents listed in Sections 3.2 and
3.3 hereof.

ARTICLE II

SALE AND PURCHASE OF PREFERRED SHARES AND WARRANTS

2.1

Sale and Issuance of Preferred Shares and Warrants.

(a)

Upon the terms and subject to the conditions set forth in this Agreement, the
Company shall issue and sell to the Investors and the Investors shall purchase
from the Company the number of Preferred Shares set forth on Schedule A,
convertible into shares of Common Stock, at a purchase price of $1.00 per
Preferred Share, for an aggregate purchase price of One Million Dollars
($1,000,000.00) . The Investor shall pay the Purchase Price on the Closing Date
(as defined in Section 2.2), by a wire transfer in immediately available funds
payable to an account at the direction of the Company. The Company and the
Investors are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Section
4(2) of the 1933 Act, and the rules and regulations promulgated thereunder,
including Regulation D (“Regulation D”), and/or upon such other exemption from
the registration requirements of the 1933 Act as may be available with respect
to any or all of the investments to be made hereunder; provided, however, that
certain filings and registrations may be required under state securities “blue
sky” laws depending upon the residency of the Investor.

(b)

Each Preferred Share shall initially be convertible by the Investor into shares
of Common Stock at the Conversion Price. Notwithstanding anything to the
contrary set forth in this Agreement, at no time may the Investor exercise any
portion of the Preferred Shares or Warrants if the number of shares of Common
Stock to be issued pursuant to such exercise would exceed, when aggregated with
all other shares of Common Stock beneficially owned by the Investor and its
Affiliates at such time, the number of shares of Common Stock which would result
in the Investor and its affiliates beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock.

(c)

Upon the terms and subject to the conditions set forth in this Agreement, and
for no additional consideration, the Investors shall be issued the Warrants to
purchase an aggregate of Twenty Million (20,000,000) shares of Common Stock. The
Warrants shall expire five (5) years following the Closing Date (as defined
below) and shall have an exercise price per share equal to the Warrant Price (as
defined in the Warrants).

 3

--------------------------------------------------------------------------------

2.2

Closing. In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Company
agrees to issue and sell to the Investors and, in consideration of and in
express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Investors agree to purchase the Preferred
Shares and Warrants for the Purchase Price. The closing under this Agreement
(the “Closing”) shall take place (i) on or about August 7, 2009, provided, that
all of the conditions set forth in Articles VIII and IX shall have been
fulfilled or waived in accordance herewith or (ii) at such other time or on such
other date as the parties may agree upon (the “Closing Date”). The Closing shall
take place at the headquarters of the Company or any other location acceptable
to both Investor and Company.

2.3

Additional Investment Right. The Investors shall have the option to purchase
from the Company, and the Company shall issue and sell to the Investors, in the
event that the Investor exercises such option, up to One Million Dollars
($1,000,000.00) of Preferred Shares pursuant to the terms hereof (the “Investor
Option”). The Investor Option shall expire six (6) months following the Closing
Date, unless extended by the Company. The Investors may exercise the Investor
Option by delivering to the Company an Exercise Form in the form attached hereto
as Exhibit D. Within five (5) days of receipt of such Exercise Form, the Company
shall deliver to the Investor a certificate representing the Preferred Shares
purchased pursuant to the Investor Option (the “Option Shares”).

ARTICLE III

DELIVERIES AT CLOSING

3.1

Deliveries by the Company at the Closing. Subject to the terms and conditions of
this Agreement, the Company agrees to deliver, or cause to be delivered, to the
Investor at or prior to the Closing the following:

(a)

An executed copy of this Agreement, with all exhibits and schedules attached
hereto; (b) An executed copy of the Warrant in the name of the Investor to
purchase Twenty Million (20,000,000.00) shares of Common Stock; (c) Evidence of
approval of the Board of Directors of the Company of the Transaction Documents
and the transactions contemplated hereby; (d) Evidence that the Certificate of
Designation has been filed with the Secretary of State of the State of Nevada;
and (e) A stock certificate in the name of the Investor evidencing the Preferred
Shares.

4

--------------------------------------------------------------------------------

3.2

Deliveries by Investors at the Closing. Subject to the terms and conditions of
this Agreement, the Investors agree to deliver, or cause to be delivered, to the
Company at or prior to the Closing the following:

(a)

A deposit in the amount of the Purchase Price to an account at the direction of
the Company; and

(b)

The executed Agreement with all Exhibits and Schedules attached hereto;

In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.

3.3

Further Assurances. The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.

3.4

Waiver. The Investor may waive any of the requirements of Section 3.1 of this
Agreement, and the Company at its discretion may waive any of the provisions of
Section 3.2 of this Agreement. The Investor may also waive any of the
requirements of the Company under this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SINO GREEN LAND CORPORATION

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date as follows:

4.1

Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and is duly
qualified to do business in any other jurisdiction by virtue of the nature of
the businesses conducted by it or the ownership or leasing of its properties,
except where the failure to be so qualified will not, when taken together with
all other such failures, have a Material Adverse Effect on the business,
operations, properties, assets, financial condition or results of operation of
the Company and its subsidiaries taken as a whole.

4.2

Articles of Incorporation and By-Laws. The complete and correct copies of the
Company’s Articles and By-Laws, as amended or restated to date which have been
filed with the SEC are a complete and correct copy of such document as in effect
on the date hereof and as of the Closing Date.

5

--------------------------------------------------------------------------------

4.3

Capitalization.

4.3.1

The authorized and outstanding capital stock of the Company as of May 13, 2009
is set forth in the Company’s Quarterly Report on Form 10-Q, filed on May 15,
2009 with the SEC.

4.3.2

As of the date of this Agreement, the authorized capital stock of the Company
consists of 780,000,000 shares of Common Stock and 20,000,000 shares of
preferred stock (par value $.001 per share), of which approximately 104,943,337
shares of Common Stock are issued and outstanding. As of the Closing Date,
following the issuance by the Company of the Preferred Shares to the Investors,
the authorized capital stock of the Company will consist of 780,000,000 shares
of Common Stock and 20,000,000 shares of preferred stock (par value $.001 per
share), of which approximately 104,943,337 shares of Common Stock and 1,000,000
shares of preferred stock shall be issued and outstanding. As of Closing,
holders of stock options will hold options to purchase an aggregate of
11,700,000 shares of Common Stock (including options to purchase Common Stock
issuable upon the exercise of warrants) and holders of warrants will hold
warrants to purchase an aggregate of 13,612,120 shares of Common Stock. All
outstanding shares of capital stock have been duly authorized and are validly
issued, and are fully paid and nonassessable and free of preemptive rights.
Schedule 4.3.2 hereby contains all shares and derivatives currently and
potentially outstanding. The Company hereby represents that any and all shares
and current potentially dilutive events have been included in Schedule 4.3.2,
including employment agreements, acquisition, consulting agreements, debts,
payments, financing or business relationships that could be paid in equity,
derivatives or resulting in additional equity issuances that could potentially
occur.

4.3.3

Except pursuant to this Agreement and as set forth in Schedule 4.3 hereto, as of
the date hereof, there are not now outstanding options, warrants, rights to
subscribe for, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any class
of capital stock of the Company, or agreements, understandings or arrangements
to which the Company is a party, or by which the Company is or may be bound, to
issue additional shares of its capital stock or options, warrants, scrip or
rights to subscribe for, calls or commitment of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of any class of its capital stock. The Company agrees to inform the
Investor in writing of any additional warrants granted prior to the Closing.

4.3.4

The Company on the Closing Date (i) will have the full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, the Conversion Shares hereunder, free and
clear of all liens, charges, claims, options, pledges, restrictions, and
encumbrances whatsoever; and (ii) upon conversion of the Preferred Shares or
exercise of the Warrants, the Investor will acquire good and marketable title to
the Conversion Shares, free and clear of all liens, charges, claims, options,
pledges, restrictions, and encumbrances whatsoever, except as otherwise provided
in this Agreement and pursuant to federal and state securities laws.

 6

--------------------------------------------------------------------------------

4.4

Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Preferred Shares, and the Warrants, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby except as
disclosed in this Agreement. This Agreement, when duly executed and delivered by
the Company, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

4.5

No Conflict; Required Filings and Consents. The execution and delivery of this
Agreement by the Company does not, and the performance by the Company of their
obligations hereunder will not: (i) conflict with or violate the Articles or
By-Laws of the Company; (ii) conflict with, breach or violate any federal,
state, foreign or local law, statute, ordinance, rule, regulation, order,
judgment or decree (collectively, "Laws") in effect as of the date of this
Agreement and applicable to the Company; or (iii) result in any breach of,
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result in the creation of a lien or encumbrance on any of the properties or
assets of the Company pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company is a party or by which the Company or any of its properties
or assets is bound. Excluding from each of the foregoing clauses are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.

4.6

Report and Financial Statements. The Company’s Current Report on Form 8-K, filed
on April 24, 2009 with the SEC contains the most recent audited financial
statements of the Company (the “Financial Statements”). The balance sheet
contained in the Financial Statements (including the related notes and schedules
thereto) fairly presented the financial position of the Company, as of its date,
and each of the statements of income and changes in stockholders’ equity and
cash flows or equivalent statements in the Financial Statements (including any
related notes and schedules thereto) fairly presented changes in stockholders’
equity and changes in cash flows, as the case may be, of the Company, for the
periods to which they relate, in each case in accordance with United States
generally accepted accounting principles (“U.S. GAAP”) consistently applied
during the periods involved, except in each case as may be noted therein. The
books and records of the Company have been, and are being, maintained in all
material respects in accordance with U.S. GAAP and any other applicable legal
and accounting requirements and reflect only actual transaction.

7

--------------------------------------------------------------------------------

4.7

Compliance with Applicable Laws. To the knowledge of the Company, the Company is
not in violation of, or under investigation with respect to, or been given
notice or been charged with, the violation of any Law of a governmental agency,
except for violations which individually or in the aggregate do not have a
Material Adverse Effect.

4.8

Brokers. Except as set forth on Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.

4.9

SEC Documents. The Company acknowledges that the Company is a publicly held
company and has made available to the Investor after demand true and complete
copies of any requested SEC Documents. The Company has registered its Common
Stock pursuant to Section 12(g) of the 1934 Act, and the Common Stock is quoted
and traded on the OTC Bulletin Board. The Company has received no notice, either
oral or written, with respect to the continued quotation or trading of the
Common Stock on the OTC Bulletin Board. The Company has not provided to the
Investor any information that, according to applicable law, rule or regulation,
should have been disclosed publicly prior to the date hereof by the Company, but
which has not been so disclosed. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act, and
rules and regulations of the SEC promulgated thereunder and the SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

4.10

Litigation. To the knowledge of the Company, no litigation, claim, or other
proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.

4.11

Exemption from Registration. Subject to the accuracy of the Investor’s
representations in Article V, the sale of the Common Stock and Warrants by the
Company to the Investor will not require registration under the 1933 Act, but
may require registration under New York state securities law if applicable to
the Investor. When the Conversion Shares are issued in accordance with the terms
of this Agreement and the Certificate of Designation, such Conversion Shares
will be duly authorized and validly issued and outstanding, fully paid, and
non-assessable and entitled to the rights and preferences set forth in the
Certificate of Designation. When the Option Shares are issued in accordance with
the terms of this Agreement and the Certificate of Designation, such Option
Shares will be duly authorized and validly issued and outstanding, fully paid
and nonassessable and entitled to the rights and preferences set forth in the
Certificate of Designation.

8

--------------------------------------------------------------------------------

4.12

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Preferred Shares or Warrants, or (ii) made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Preferred Shares or
Warrants, under the 1933 Act, except as required herein.

4.13

No Material Adverse Effect. Except as set forth in Schedule 4.13 attached
hereto, since March 31, 2009, no event or circumstance resulting in a Material
Adverse Effect has occurred or exists with respect to the Company. No material
supplier or customer has given notice, oral or written, that it intends to cease
or materially reduce the volume of its business with the Company from historical
levels. Since March 31, 2009, no event or circumstance has occurred or exists
with respect to the Company or its businesses, properties, prospects, operations
or financial condition, that, under any applicable law, rule or regulation,
requires public disclosure or announcement prior to the date hereof by the
Company but which has not been so publicly announced or disclosed in writing to
the Investor.

4.14

Material Non-Public Information. The Company has not disclosed to the Investor
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.

4.15

Internal Controls And Procedures. The Company maintains books and records and
internal accounting controls which provide reasonable assurance that (i) all
transactions to which the Company or any subsidiary is a party or by which its
properties are bound are executed with management's authorization; (ii) the
recorded accounting of the Company's consolidated assets is compared with
existing assets at regular intervals; (iii) access to the Company's consolidated
assets is permitted only in accordance with management's authorization; and (iv)
all transactions to which the Company or any subsidiary is a party or by which
its properties are bound are recorded as necessary to permit preparation of the
financial statements of the Company in accordance with U.S. GAAP.

4.16

Full Disclosure. No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date as follows:

9

--------------------------------------------------------------------------------

5.1

Organization and Standing of the Investor. The Investor is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware. The state in which any offer to purchase shares hereunder was
made or accepted by such Investor is the state shown as such Investor’s address.
The Investor was not formed for the purpose of investing solely in the
Securities.

5.2

Authorization and Power. The Investor has the requisite power and authority to
enter into and perform under this Agreement and to purchase the securities being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of the Investor is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
except as disclosed in this Agreement. This Agreement, when duly executed and
delivered by the Investor, shall constitute valid and binding obligations of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

5.3

No Conflicts. The execution and delivery of this Agreement by the Investor does
not, and the performance by the Investor of its obligations hereunder will not:
(i) conflict with or violate the charter, by-laws or operating agreement of the
Investor; (ii) conflict with, breach or violate any federal, state, foreign or
local Law in effect as of the date of this Agreement and applicable to the
Investor; or (iii) result in any breach of, constitute a default (or an event
that with notice or lapse of time or both would become a default) under, give to
any other entity any right of termination, amendment, acceleration or
cancellation of, require payment under, or result in the creation of a lien or
encumbrance on any of the properties or assets of the Investor pursuant to any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Investor is a party or
by which the Investor or any of its properties or assets is bound. Excluding
from each of the foregoing clauses are such violations, conflicts, breaches,
defaults, terminations, accelerations, creations of liens, or incumbency that
would not, in the aggregate, have a Material Adverse Effect. The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

5.4

Financial Risks. The Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.

10

--------------------------------------------------------------------------------

5.5

Accredited Investor. The Investor is an “accredited investor” (as defined in
Rule 501 of Regulation D), and the Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the securities of the Company. The Investor is not required to be
registered as a broker-dealer under Section 15 of the 1934 Act and the Investor
is not a broker-dealer. The Investor acknowledges that an investment in the
securities of the Company is speculative and involves a high degree of risk.

5.6

Acquisition for Investment. The Investor is purchasing the securities of the
Company solely for its own account and not with a view to, or for sale in
connection with, public sale or distribution thereof. The Investor does not have
a present intention to sell any of the securities of the Company, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the securities of the Company to or through any person or
entity; provided, however, that by making the representations herein, the
Investor does not agree to hold the securities for any minimum or other specific
term and reserves the right to dispose of the securities at any time in
accordance with federal and state securities laws applicable to such
disposition. The Investor acknowledges that it (i) has such knowledge and
experience in financial and business matters such that the Investor is capable
of evaluating the merits and risks of Investor’s investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
securities of the Company and (iii) has been given full access to such records
of the Company and its subsidiaries and to the officers of the Company and its
subsidiaries as the Investor has deemed necessary or appropriate to conduct its
due diligence investigation.

5.7

Rule 144. The Investor understands that the Conversion Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. The Investor acknowledges that it is
familiar with Rule 144 of the rules and regulations of the SEC promulgated
pursuant to the 1933 Act, and that the Investor has been advised that Rule 144
permits resales only under certain circumstances. The Investor understands that
to the extent that Rule 144 is not available, the Investor will be unable to
sell any Shares without either registration under the 1933 Act or the existence
of another exemption from such registration requirement.

5.8

Brokers. Except as set forth in Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Investor.

5.9

Knowledge of Company. The Investor and such Investor’s advisors, if any, have
been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company. The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.

11

--------------------------------------------------------------------------------

5.10

Risk Factors. The Investor understands that such Investor’s investment in the
securities being purchased by the Investor from the Company involves a high
degree of risk. The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.

5.11

Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.

ARTICLE VI

COVENANTS OF THE COMPANY

6.1

Reservation of Common Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available so long as any
Preferred Shares or Warrants issued to the Investor hereunder are outstanding,
free of preemptive rights, shares of Common Stock for the purpose of enabling
the Company to issue the Conversion Shares and the Option Shares.

6.2 Compliance with Laws. The Company hereby agrees to comply in all material
respects with the Company's reporting, filing and other obligations under the
Laws.

6.3 Exchange Act Registration. The Company will use its best efforts to comply
in all material respects with its reporting and filing obligations under the
1934 Act, and will not take any action or file any document (whether or not
permitted by the 1934 Act or the rules thereunder) to terminate or suspend any
such registration or to terminate or suspend its reporting and filing
obligations under the 1934 Act until the Investor has disposed of all of the
Conversion Shares and Option Shares issued hereunder.

6.4 Corporate Existence; Conflicting Agreements. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company
(excluding a merger or related transaction). The Company shall not enter into
any agreement, the terms of which agreement would restrict or impair the right
or ability of the Company to perform any of its obligations under this Agreement
or any of the other agreements attached as exhibits hereto.

12

--------------------------------------------------------------------------------

6.5

Listing, 1934 Act and Rule 144 Requirements. The Company shall maintain its
current listing on the OTC Bulletin Board or to list the Common Stock on a
national securities exchange until the date that is three years from the date of
the Closing. If at any time following the Closing, provided that the Investor
then owns Preferred Shared, the Common Stock is no longer listed on the OTC
Bulletin Board or on a national securities exchange, then the Company shall pay
to the Investors as liquidated damages and not as a penalty, one percent (1%) of
the Purchase Price per month payable in cash at the option of the Investor until
such date that the Common Stock is listed on the OTC Bulletin Board or a
national securities exchange.

6.6

Preferred Stock. On or prior to the Closing Date, the Company shall cause to be
cancelled all outstanding shares preferred stock in the Company with the
exceptions of Preferred Shares issued to the Investor. For a period of three
years from the date of the Closing, the Company shall not issue any shares of
preferred stock of the Company, provided that the Company may issue (i) the
Preferred Shares or (ii) shares at a purchase price of at least $0.135 per share
of Common Stock (issuable upon the conversion of preferred stock issued by the
Company).

6.7

Convertible Debt. On or prior to the Closing Date, the current convertible debt
outstanding in the Company shall either be converted to a straight loan that
will be paid back by the Company within a reasonable period of time, or shall be
converted into Common Stock at a conversion rate of $0.085 or more.

6.8

Reset Equity Deals. On or prior to the Closing Date, the Company will cause to
be cancelled any and all reset features related to any shares outstanding that
could result in additional shares being issued. For a period of five years from
the closing the Company will not enter into any transactions that have any reset
features that could result in additional shares being issued.

6.9

Independent Directors. Prior to listing the Common Stock on a national
securities exchange, the Company shall satisfy the corporate governance
requirements of such exchange, including, but not limited to, the maintenance of
a board of directors of at least three independent directors, a qualified audit
committee and a qualified compensation committee. If the Company is not listed
on a national securities exchange within one (1) year of the date of Closing,
the Company shall satisfy the independent board and independent audit committee
and compensation committee requirements pursuant to the rules of the Nasdaq
Stock Market.

6.10

Chief Financial Officer (CFO). Within twelve (12) months of the Closing Date,
the Company shall appoint a Chief Financial Officer that is bilingual and fully
competent in U.S. GAAP, auditing procedures and compliance for U.S. public
companies. If at any time following twelve (12) months after the Closing Date,
provided that the Preferred Shares are then outstanding, the Company does not
have a Chief Financial Officer so qualified, the Company shall act responsibly
in the best interests of the Company’s shareholders, including the Investors, to
hire a Chief Financial Officer so qualified.

13

--------------------------------------------------------------------------------

6.11

Use of Proceeds. The Company will use the proceeds from the sale of the
Preferred Shares and the Warrants (excluding amounts paid by the Company for
legal and administrative fees in connection with the sale of such securities)
for working capital and acquisitions. The Company agrees to dedicate up to Sixty
Thousand Dollars ($60,000.00) of the Purchase Price towards a dedicated investor
relations program, with such program chosen at the consultation of the Investor.

6.12

Price Adjustment. If on or after the Closing Date, until the date that is twenty
four (24) months after the Closing Date, the Company issues or sells any shares
of Common Stock or any shares of a security convertible into shares of Common
Stock (other than Excluded Securities) for a consideration per share less than
the Conversion Price in effect immediately prior to such issuance or sale, then
immediately after such issuance or sale the Conversion Price then in effect
shall be reduced to an amount equal to such consideration per share. “Excluded
Securities” means (i) securities issued in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement, (iii)
securities issued pursuant to the conversion of Preferred Shares or the exercise
of the Warrants, (iv) securities issued in connection with bona fide strategic
license agreements or other partnering arrangements so long as such issuances
are not for the primary purpose of raising capital and (v) Common Stock issued
or the issuance or grants of options to purchase Common Stock to service
providers or pursuant to the Company’s existing stock option plans and employee
stock purchase plans approved by the board of directors of the Company.

6.13

Price Adjustment Based on Earnings Per Share.

(a)

In the event that the Company’s Net Income for the year ended December 31, 2009
is less than $0.045 per share on a fully-diluted basis, then the Conversion
Price shall be reduced by the percentage shortfall, up to a maximum of 40%.
Thus, if Net Income per share for the year ended December 31, 2009 is $0.027 per
share on a fully-diluted basis, the Conversion Price shall be reduced by 40%.
Such reduction shall be made at the time the Company files its Form 10-K for the
year ended December 31, 2009, and shall apply to all Preferred Shares which are
outstanding on the date of such filing. For purposes of this Section, Net Income
shall be based on net income plus any charges relating to the transaction
contemplated by this Agreement.

(b)

For the purpose of determining Net Income per share on a fully-diluted basis,
all shares of Common Stock issued by the Company (i) at a price per share of
$0.15 or more, (ii) in connection with the issuance of Option Shares upon the
exercise of the Investor Option or (iii) upon the exercise of any Warrants by
the Investors, shall not be deemed to be outstanding. For the purpose of
determining Net Income per share on a fully-diluted basis, 13,612,120 shares of
Common Stock issuable upon the exercise of warrants issued to certain investors
pursuant to a purchase agreement effective as of August 3, 2009, as disclosed on
the Company’s Current Report on Form 8-K dated August 4, 2009, as amended on the
Company’s Current Report on Form 8-K/A dated August 7, 2009, shall be deemed to
be outstanding. The per share amounts set forth in this Section 6.13 shall be
adjusted to reflect any stock dividend, split, distribution, reverse split or
combination of shares or other recapitalization.

14

--------------------------------------------------------------------------------

6.14

Insider Selling. Following the Closing, the earliest date on which any executive
officer or non-independent director may start selling his or her shares of
Common Stock shall be the date that is twenty-four (24) months after the
Closing. Following the Closing, the earliest date on which any independent
director may start selling his or her shares of Common Stock shall be the date
that is twelve (12) months after the Closing. The managing members of the
Investor and the Investor shall not be subject to this provision.

6.15

Subsequent Equity Sales. From the date hereof until such time as the Investor no
longer holds any of the Conversion Shares or Option Shares, the Company shall be
prohibited from effecting or entering into an agreement to effect any Subsequent
Financing involving a “Variable Rate Transaction” or an “MFN Transaction” (each
as defined below). The term “Variable Rate Transaction” shall mean a transaction
in which the Company issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock. The term “MFN
Transaction” shall mean a transaction in which the Company issues or sells any
securities in a capital raising transaction or series of related transactions
which grants to an investor the right to receive additional shares based upon
future transactions of the Company on terms more favorable than those granted to
such investor in such offering. The Investor shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages. Notwithstanding the
foregoing, this Section 6.15 shall not apply in respect of an Exempt Issuance,
except that no Variable Rate Transaction shall be an Exempt Issuance.

6.16

Reverse Stock Split. Prior to listing the Common Stock on a national securities
exchange, the Company shall effect a reverse stock split of the Common Stock at
a ratio of no less than 8 for 1.

6.17

Stock Splits. All forward and reverse stock splits shall effect all equity and
derivative holders proportionately.

6.18

Approval of Legend Removal. On the date that is six months and one day after the
Closing, the Company agrees to have any restricted legends removed without delay
from Shares that are eligible for resale pursuant to Rule 144.

15

--------------------------------------------------------------------------------

6.19

Payment of Due Diligence Expenses. At the Closing, the Company shall disperse
from the proceeds of the investment herein to the direction of the T Squared
Investments LLC Forty-Five Thousand Dollars ($45,000.00) for due diligence
expenses.

ARTICLE VII

COVENANTS OF THE INVESTOR

7.1

Compliance with Law. The Investor's trading activities with respect to the
Common Stock will be in compliance with all applicable state and federal
securities laws, rules and regulations and rules and regulations of any public
market on which the Common Stock is listed.

7.2

Transfer Restrictions. The Investor acknowledges that (1) the Securities have
not been registered under the provisions of the 1933 Act, and may not be
transferred unless (A) subsequently registered or (B) the Investor shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
securities under circumstances in which the seller, or the person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

7.3

Restrictive Legend. The Investor acknowledges and agrees that the Securities
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such securities):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN OPINION OF COUNSEL SHALL BE
DELIVERED TO THE COMPANY, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT THE SHARES TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION."

16

--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS

The obligation hereunder of the Company to close and issue and sell the
Preferred Shares and Warrants to the Investor at the Closing is subject to the
satisfaction or waiver, on or prior to Closing Date, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in it sole discretion.

8.1

Delivery of Purchase Price. The Purchase Price shall have been delivered to the
Company on the Closing Date.

8.2

Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Investor to the Company.

8.3

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

8.4

Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date, as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

8.5

Compliance with Covenants. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed, satisfied or complied by the
Investor prior to or on the Closing Date.

8.6

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.

ARTICLE IX

CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS

The obligation hereunder of the Investor to purchase the Preferred Shares and
Warrants and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, on or prior to Closing Date, of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in it sole discretion.

17

--------------------------------------------------------------------------------

9.1

Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Company to the Investor.

9.2

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

9.3

Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date, as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

9.4

Compliance with Covenants. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed, satisfied or complied by it prior to
or at the Closing Date.

9.5

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

10.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date

10.1.1

by mutual written consent of the Investor and the Company;

10.1.2

by the Company upon a material breach of any representation, warranty, covenant
or agreement on the part of the Investor set forth in this Agreement, or the
Investor upon a material breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Investor, respectively, shall
have become untrue, in either case such that any of the conditions set forth in
Article VIII or Article IX hereof would not be satisfied (a "Terminating
Breach"), and such breach shall, if capable of cure, not have been cured within
five (5) business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.

18

--------------------------------------------------------------------------------

10.2

Effect of Termination. Except as otherwise provided herein, in the event of the
termination of this Agreement pursuant to Section 10.1 hereof, there shall be no
liability on the part of the Company or the Investor or any of their respective
officers, directors, agents or other representatives and all rights and
obligations of any party hereto shall cease; provided that in the event of a
Terminating Breach, the breaching party shall be liable to the non-breaching
party for all costs and expenses incurred by the non-breaching party not to
exceed $50,000.00.

10.3

Amendment. This Agreement may be amended by the parties hereto any time prior to
the Closing Date by an instrument in writing signed by the parties hereto.

10.4

Waiver. At any time prior to the Closing Date, the Company or the Investor, as
appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound thereby.

ARTICLE XI

GENERAL PROVISIONS

11.1

Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay Investor such due diligence expenses as
described in Section 6.17.

11.2

Indemnification. (a)The Investor agrees to indemnify, defend and hold the
Company (following the Closing Date) and its officers and directors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of or
result from any breach of this Agreement by such Investor or failure by such
Investor to perform with respect to any of its representations, warranties or
covenants contained in this Agreement or in any exhibit or other instrument
furnished or to be furnished under this Agreement. The Company agrees to
indemnify, defend and hold the Investor harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of, result from or relate to any breach
of this Agreement or failure by the Company to perform with respect to any of
its representations, warranties or covenants contained in this Agreement or in
any exhibit or other instrument furnished or to be furnished under this
Agreement. In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party. In the event of a
breach of this Agreement by either party, the non-breaching party shall be
entitled to pursue a remedy of specific performance upon tender into a court an
amount equal to the Purchase Price hereunder. The indemnification by either
party to this Agreement shall be limited to $100,000.00.

19

--------------------------------------------------------------------------------

 

11.3

Headings. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.4

Entire Agreement. This Agreement (together with the Schedule, Exhibits, Warrants
and documents referred to herein) constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof.

11.5

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

If to the Company:

Sino Green Land Corporation
6F No. 947 Qiao Xing Road
Shi Qiao Town Pan Yu District
Guangzhou, China 511400
Attn: Anson Fong

With a copy to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile No.: (212) 715-9100
Attn: Bill Huo, Esq.

If to the Investor:

T Squared Investments LLC

c/o T Squared Capital LLC
1325 Sixth Avenue, Floor 28
New York, New York 10019
Attn: Thomas M. Sauve

20

--------------------------------------------------------------------------------

11.6

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

11.7

Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

11.8

Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation. The
parties acknowledge each contributed and is equally responsible for its
preparation.

11.9

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law.

11.10

Jurisdiction. This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of New York. If any action is brought
among the parties with respect to this Agreement or otherwise, by way of a claim
or counterclaim, the parties agree that in any such action, and on all issues,
the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of New York. In the event suit or action is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court.

11.11

Preparation and Filing of SEC filings. The Investor shall reasonably assist and
cooperate with the Company in the preparation of all filings with the SEC after
the Closing Date due after the Closing Date.

11.12

Further Assurances, Cooperation. Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.

21

--------------------------------------------------------------------------------

11.13

Survival. The representations and warranties of the Company and the Investor
shall survive the execution and delivery hereof and the Closing hereunder.

11.14

Third Parties. Except as disclosed in this Agreement, nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties hereto and
their respective administrators, executors, legal representatives, heirs,
successors and assignees. Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.

11.15

Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall nay single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

11.16

Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

[SIGNATURES ON FOLLOWING PAGE]

 

 

22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.

THE COMPANY:

SINO GREEN LAND CORPORATION

____________________________________
Name: Anson Yiu Ming Fong
Title: Chairman of the Board

INVESTORS:

[__________________]

____________________________________
Name:
Title:

 

23

--------------------------------------------------------------------------------




 Schedule A                              NUMBER OF SHARES       OF COMMON STOCK
NUMBER OF SHARES   AMOUNT OF INTO WHICH PREFERRED UNDERLYING NAME AND ADDRESS
INVESTMENT STOCK IS CONVERTIBLE WARRANTS




--------------------------------------------------------------------------------